Case 2:19-cv-08680-AB-JPR Document 22 Filed 07/29/21 Page 1 of 1 Page ID #:74




 1
 2
                                                                  JS-6
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10
     ALVARO JIMENEZ,                          )    Case No. 2:19-cv-08680-AB-JPR
11                                            )
                  Plaintiff,                  )    Honorable André Birotte, Jr.
12                                            )
           vs.                                )
13                                            )    [PROPOSED] ORDER TO
     COUNTY OF LOS ANGELES, a                 )    DISMISS ENTIRE ACTION WITH
14   municipal entity; DEPUTY LUIS            )    PREJUDICE
     CANO; and DOES 1 through 50,             )
15   inclusive,                               )    [FED. R. CIV. P. 41(a)(1)(A)(ii)]
                                              )
16                Defendants.                 )
                                              )
17
18         Pursuant to the stipulation by and between Plaintiff Alvaro Jimenez and
19   Defendants County of Los Angeles and Deputy Luis Cano, through their
20   respective attorneys of record,
21         IT IS HEREBY ORDERED that the above-captioned action be and hereby
22   is dismissed, with prejudice, in its entirety pursuant to Federal Rules of Civil
23   Procedure, Rule 41(a)(1)(A)(ii).
24
25   IT IS SO ORDERED.
26
27   Dated: July 29, 2021                    _______________________________
                                             Honorable André Birotte Jr.
28
                                             District Court Judge

                                               1
